DETAILED ACTION
Formal Matters
Claims 1-32, 36, 42, and 44-45 are cancelled.  Claims 47-49 are new.  Claims 33-35, 37-41, 43, and 46-49 are pending and under examination.  

Priority
The instant application is a national stage entry of PCT/US18/41163 filed on 7/7/2018, which claims priority to US provisional application 62/530,045 filed on 7/7/2017.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Rejections Withdrawn
	The rejection under USC 102(a)(1) over Lakaye is withdrawn per applicant’s amendments and arguments. 
	The rejection under USC 103 over Man alone is withdrawn over claim 33 in favor of a rejection over a combination of Man and Kaiser (see below) to further discuss reasoning for the amount of the polyethylene glycol in the formulation.  
	The rejection under USC 103 over Lakaye and Man is withdrawn in favor of a rejection over a combination of Lakaye, Man and Kaiser (see below) to further discuss reasoning for the amount of the polyethylene glycol in the formulation.
	As these rejections are withdrawn, applicant’s arguments toward these rejections are moot.  However, the examiner will address applicant’s arguments over individual references where applicant presents such arguments (see below).    

Claim Objection
	Claim 1 is objected to for the “b. poly(ethylene glycol)…” where it needs to be more properly “e. poly(ethylene glycol)…”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942.  

In part b of new claim 47, the mixed formulation with ingredients in concentration ranges is one part of the total composition.  Thus, the concentrations of the ingredients in the mixed formulation will become diluted when adding in items a, c, d and any other ingredients that might be present in the coating composition.  There is no limitation on how much of the mixed formulation is added into the total coating composition.   
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable, or storage stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 28 of Man).  Man teaches water or alcohols (genus that includes ethanol, isopropanol and methanol; ethanol often referred to as alcohol) for the formulations (paragraphs 133-134 and 97).  Alcohol is taught as a defoamer.  Man teaches the addition of additional functional ingredients like the solidification agents and thickening agents (another type of agent that further solidifies 
In regards to alcohols, Man provides that alcohols would be used in the formulations.  This genus would encompass common alcohols like methanol, ethanol and isopropanol.  
Man teaches coating compositions with the claimed components like magnesium salt, hydrogen peroxide, acetic acid, and peracetic acid (percarboxylic acid) and provides for use of PEG in such formulations as a solidifying agent.  
One of ordinary skill in the art at the time of instant filing would have formed stabilized peracid compositions by the teachings of Man and further added solidifying agents like PEGs in order to further solidify the formulation after application as Man provides for this function for PEG in its teachings.  In regards to claim 36, this is a function of the composition after it is applied to an object for coating.  Since Man provides for such a formulation with peracetic acid, magnesium salts and water, it is more than capable of forming a salt with magnesium and peracetate when solidified.  Note this limitation is a function of the formulation being claimed.  

s 33-35, 37-41 and 49 in addition to claim 47 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Kaiser US 20140287154.
The recitation of “magnesium salt capable of forming a magnesium salt of the peroxycarboxylic acid” will be met if the prior art teaches magnesium salts of the instant claims. Since Man teaches such magnesium salts in formulations with peroxycarboxylic acids, the magnesium salts of peroxycarboxylic acid will be formed.  
In part b of new claim 47, the mixed formulation with ingredients in concentration ranges is one part of the total composition.  Thus, the concentrations of the ingredients in the mixed formulation will become diluted when adding in items a, c, d and any other ingredients that might be present in the coating composition.  There is no limitation on how much of the mixed formulation is added into the total coating composition.   
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 28 of Man).  Man teaches water or alcohols (genus that includes ethanol, isopropanol and methanol; ethanol often referred to as alcohol) for the formulations (paragraphs 133-134 and 97).  
In regards to alcohols, Man provides that alcohols would be used in the formulations.  This genus would encompass common alcohols like methanol, ethanol and isopropanol.  
Man teaches coating compositions with the claimed components like magnesium salt, hydrogen peroxide, acetic acid, and peracetic acid (percarboxylic acid) and provides for use of PEG in such formulations as a solidifying agent.  
Kaiser teaches a surface coating having chemical decontamination and biocidal properties (title and abstract).  Kaiser teaches using a mixture of 1-99 wt% polymer and an aqueous solution of hydrogen peroxide to use for applying to an article/object (claim 6 of Kaiser).  Kaiser teaches amounts of hydrogen peroxide from 1 to 10 wt%, but as high as 90 wt% of the formulation (paragraphs 96-98).  Kaiser teaches actives including hydrogen peroxide and peracetic acid (paragraph 94).  Kaiser teaches polyethylene glycol (PEG) as an acceptable 
One of ordinary skill in the art at the time of instant filing would have formed stabilized peracid compositions by the teachings of Man and further added solidifying agents like PEGs in order to further solidify the formulation after application as Man provides for this function for PEG in its teachings.  Kaiser provides for 1-99 wt% and about 2% of PEG for use as the polymer in its article coating formulations having peroxide and even peracetic acid as disinfecting active agents, and thus, leads one of ordinary skill in the art to use percentages closer to 2 wt% (or the lower end of the 1-99% range) when adding PEG (see MPEP 2144.05 regarding obviousness of ranges).  In regards to claim 36, this is a function of the composition after it is applied to an object for coating.  Since Man provides for such a formulation with peracetic acid, magnesium salts and water, it is more than capable of forming a salt with magnesium and peracetate when solidified.  Note this limitation is a function of the formulation being claimed.  

Claims 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lakaye EP2662330A1; Man US 2010/0108942 and Kaiser US 20140287154.
Lakaye teaches a gel composition with a solid thickener that is magnesium peracetate (paragraph 25 and abstract).  Lakaye teaches applying the thickened compositions to surfaces (paragraph 59), which will form a coating on the surfaces.  
Lakaye teaches the claims as discussed above.  Lakaye teaches obtaining more stable compositions (paragraphs 21 and 23).  
Lakaye does not teach the term of stability or the use of PEG.  

Kaiser teaches a surface coating having chemical decontamination and biocidal properties (title and abstract).  Kaiser teaches using a mixture of 1-99 wt% polymer and an aqueous solution of hydrogen peroxide to use for applying to an article/object (claim 6 of Kaiser).  Kaiser teaches amounts of hydrogen peroxide from 1 to 10 wt%, but as high as 90 wt% of the formulation (paragraphs 96-98).  Kaiser teaches actives including hydrogen peroxide and peracetic acid (paragraph 94).  Kaiser teaches polyethylene glycol (PEG) as an acceptable polymer for the formulation (paragraph 87).  Kaiser teaches PEGs make the surface more flexible (paragraph 100).  Kaiser teaches PEG limited to about 2% (paragraph 169).  
One of ordinary skill in the art at the time of instant filing would have included PEG as a solidifying agent for a thickened formulation to apply to surfaces and provided a formulation that would be stable for about 1 year (about 12 months) by the teachings of Man when making formulations of Lakaye that were also thickened and stable as each of these formulations contain hydrogen peroxide and peracetic acid (MPEP 2144.06).  Kaiser provides for 1-99 wt% and about 2% of PEG for use as the polymer in its article coating formulations having peroxide and even peracetic acid as disinfecting active agents, and thus, leads one of ordinary skill in the art to use percentages closer to 2 wt% (or the lower end of the 1-99% range) when adding PEG (see MPEP 2144.05 regarding obviousness of ranges).  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 33-35, 37-41, 43, and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 13-16, 18-20 of copending Application No. 16/780,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘581 teaches a mixture of peroxy acid and hydrogen peroxide along with use of the parent carboxylic acid (acetic acid) in making the composition. ‘581 teaches magnesium salt and metal salts of peroxy acids.  ‘581 teaches polyethylene glycol in the claims.  Claim 13 of ‘581 provides for applying the composition to a surface, which would be a coating.  ‘581 provides for a solution or suspension of the composition. The most common solvent for solutions is water and hydrogen peroxide and acetic acid would be soluble in water to make a solution.  ‘581 provides that the basic metal salt can a salt of acetate along with the metal being magnesium (claims 1 and 6 of ‘581).  In making coatings by the claims of ‘581, one would produce a coating that stabilizes the magnesium salt of the peroxycarboxylic acid.  It is noted that claim 39 only seeks to define the short-chain alcohol from the list of options in claim 38, but does not indicate that the short-chain alcohol has to be present.  Furthermore, such alcohols are commonly used as mixtures with water in making aqueous-alcoholic solvents.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 33-35, 37-41, 43, and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18 and 19 of copending Application No. 16/900,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘816 teaches a mixture of peroxy acid and hydrogen peroxide along with use of the parent carboxylic acid in making the composition. ‘816 teaches magnesium salt (magnesium acetate tetrahydrate). ‘816 teaches magnesium salt of peracetic acid.  Claim 18 of ‘816 provides for a gel, liquid, or spray, which would all contain a solvent.  Claim 19 of ‘816 provides for a coating of the composition. In making coatings by the claims of ‘816, one would produce a coating that stabilizes the magnesium salt of the peroxycarboxylic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments over Lakaye and Man
	Applicant argues that their disclosure provides for results for the formulation and that it is provided that the combination of the magnesium salt with the peroxycarboxylic acid maintains antimicrobial activity over time.
	Applicant argues that Lakaye does not provide for PEG in its formulation.  However, Lakaye does provide for the magnesium salt of peroxycarboxylic acid, which provides for the results applicant discusses in their arguments.  Thus, PEG is an additive used by applicant for utility of this salt.  Man provides for use of PEGs in formulations with magnesium salts and peroyxcarboxylic acid and Kaiser provides for amounts of PEG in such formulations with 
	Applicant argues that Man necessitates a chelator added into the formulation with the metal salt (magnesium salt), and thus, this teaches away from forming the magnesium salt of peroxycarboxylic acid.  For one, claims 33 and 47 only say that the magnesium salt is capable of forming a magnesium salt of peroxycarboxylic acid, and thus, if the prior art teaches adding such magnesium salts, those salts would be capable of that function as it is an ability of that compound.   Second, the instant claims use “comprising” as a transition phrase, and thus, the compositions of the claims are allowed to have other elements of the prior art including chelators.  Third, there is no evidence provided that using the chelator in the formulation would not allow the formation of any magnesium salt of peracetic acid or other peroxycarboxylic acids.  Fourth, the teachings of the prior art (Man) motivate adding magnesium salt.  There is no teaching that magnesium or metal salt is not or cannot be added rather it is that the metal salt is a part of Man’s formulations.  
	For these reasons, Man and Lakaye are still applicable as prior art to the instant claims and Kaiser further provides for PEG concentrations of the instant claims.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613